F IL E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                                                                            June 2, 2006
                      U N IT E D ST A T E S C O U R T O F A PP E A L S
                                                                         Elisabeth A. Shumaker
                                      T E N T H C IR C U IT                  Clerk of Court



 JOHN G. W ESTIN E, JR.,

          Petitioner - A ppellant ,
 v.                                                     Nos. 05-1498 and 05-1516
                                                         (D.C. No. 95-K-2350 )
 W .A. PERRILL, W arden; and                                    ( D. Colo.)
 FED ERAL BUREAU OF PRISONS ,

          Respondents - Appellees .



                               O R D E R A N D JU D G M E N T *


Before K E L L Y , M cK A Y , and L U C E R O , Circuit Judges.


      John G. W estine, a federal prisoner proceeding pro se, appeals the denial of

two motions to reopen his 1995 habeas corpus petition on the grounds that the

indictment in his underlying criminal case included a charge that does not state a

crime or offense as defined by Congress. His motions are frivolous. Federal Rule

of Civil Procedure 60(b), under which he brings the motions, does not provide




      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
W estine with the means for raising such an argument following the denial of

habeas corpus. His motion is simply an effort to reargue the merits of his 1995

habeas petition, which we have rejected in different iterations on a number of

occasions.

      W estine previously filed an effectively identical petition for a writ of

mandamus, which this court rejected on February 21, 2006. W e stated: “Because

of M r. W estine’s long history of repeatedly challenging the same convictions and

sentences before this court, and due to his recent flurry of filing activity in the

district court and this court, we caution him that any further frivolous original

proceedings or appeals may subject him to filing restrictions.”

      Because W estine has refused to adhere to the admonition we issued in

denying his petition for a writ of mandamus, and because our court is burdened

with his continuing frivolous filings, we sua sponte find it necessary to impose

filing restrictions. See W inslow v. Homer (In re W inslow), 17 F.3d 314, 315

(10th C ir. 1994). A ccordingly, we D E N Y W estine’s motion to proceed in forma

pauperis and we A FFIR M the district court’s decision to dismiss the appeal.

      Additionally, we hereby E N JO IN W estine from proceeding as an appellant

unless either (1) he is represented by a licensed attorney admitted to practice in

this court, or (2) he first obtains permission to proceed pro se.

      To proceed pro se, W estine must take the follow ing steps:


                                          -2-
      1. File a petition with the clerk of this court requesting leave to file a pro

      se action, which includes a list of all actions currently pending or filed

      previously with this court, including the name, number, and citation, if

      applicable, of each case, and the current status or disposition of the appeal;

      and




      2. File with the clerk a notarized affidavit, in proper legal form, which

      recites the issues he seeks to present, including a short discussion of the

      legal basis asserted for modifying the district court’s decision, and

      describing with particularity the order being challenged. The affidavit also

      must certify, to the best of W estine’s knowledge, that the legal arguments

      being raised are not frivolous or made in bad faith, that they are warranted

      by existing law or a good faith argument for the extension, modification, or

      reversal of existing law, that the appeal is not interposed for any improper

      purpose such as delay or to needlessly increase the cost of litigation, and

      that he will comply with all appellate and local rules of this court.




      Once these documents are submitted to the clerk of the court, the clerk

shall forward them to the Chief Judge for review to determine whether to permit

an appeal. W ithout the Chief Judge’s approval, the matter w ill be dismissed. If



                                         -3-
the Chief Judge approves the filing, an order shall be entered indicating that the

appeal shall proceed in accordance with the Federal Rules of A ppellate Procedure

and the Tenth Circuit Rules.

      W estine shall have fifteen days from the date of this order to file written

objections, limited to fifteen pages, to these proposed sanctions. If he does not

file objections, the sanctions shall take effect twenty days from the date of this

order. The filing restrictions shall apply to any matter filed after that time. If

petitioner does file timely objections, these sanctions shall not take effect until

after this court has ruled.




                                        ENTERED FOR THE COURT




                                        Carlos F. Lucero
                                        Circuit Judge




                                          -4-